DETAILED ACTION
This action is in response to applicant’s amendment filed on 8/17/2022.  Claims 12-22 are still pending in the present application.  This Action is made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohwatari (US 2011/0080884) in view of Larsson (US 20140334459.
Referring to claim 12, Ohwatari discloses a Digital, distributed, wire-free communication system (FIG. 3, 7A-7B, Abstract, Par. 8 and 10, “A coordinated cluster CL is formed by three adjacent sectors of three coordinated radio base stations 1. Further, the three adjacent sectors forming the coordinated cluster CL are constructed so that beams from sector antennas from respective radio base stations”) comprising 
 at least two base station antennas arranged adjacent to each other (FIG. 3, 4, 7A, 7B and Par. 13, “adjacent sectors of the plurality of radio base stations. The method includes the steps of selecting a directional pattern”. Par. 50, “the directional beams constituting the directional pattern may be formed by a plurality of sector antennas provided in each radio base station 10,” Note that figure 5A shows three sectors with base station 10 having three antenna elements, one for each sector. Thus, at least two base station antennas are arranged next to each other),  
each of the base station antennas comprising a sector antenna (Fig. 4A and 4B, Par. 10 and 50, “plurality of sector antennas provided in each radio base station 10” note that each of the base stations 10-1 to 10-7 are adjacent to each other) having different but adjacent sector illumination by means of illumination sectors (FIG 5A, 5B, 4B, Par. 10, “Further, the three adjacent sectors forming the coordinated cluster CL are constructed so that beams from sector antennas from respective radio base stations 1 face one another.” Par. 53, “in adjacent areas adjacent to the coordinated cluster CL6 (i.e. sectors S1 and S5 of the radio base station 10-1, sectors S3 and S5 of the radio base station 10-2, and sectors S1 and S3 of the radio base station 10-7 (see FIG. 4B)), directional beams of the same frequency block as that in the coordinated cluster CL6 are not transmitted”. Note that the frequency band of adjacent sectors such that they do not interfere with each other, thus, they have different but adjacent sector illumination), 
a concentrator which communicates with the sector antennas by means of a digital communication signal having antenna-side data streams respectively assigned separately to each sector antenna (FIG. 3, Par. 20, 26, “radio base station in a coordinated transmission system”, “A central station of the present invention is a central station connected to a plurality of radio base stations in a coordinated transmission system in which the plurality of radio base stations simultaneously transmit signals to a radio terminal located in an area formed by adjacent sectors of the plurality of radio base stations. In this embodiment, the central station has a selection section for selecting a directional pattern”, note that the central station is equivalent to the concentrator and it communicates or receives signals from sectors shown in FIG. 3 via the respective assigned directional antenna, thus it communicates signal having antenna-side data streams respectively assigned separately to each sector antenna).
Ohwatari is not relied on for the concentrator combines the received antenna-side data streams  from the sector antennas into a number of network-side data streams, differing from the number of antenna-side data streams, by using a signal processing matrix operation to transfer parts of two adjacent illumination sectors into a new illumination sector and to use them, wherein at least one of the network-side data streams leaving the concentrator includes parts of at least two antenna-side data streams from at least two adjacent sector antennas, the parts of the at least two antenna-side data streams corresponding to the new illumination sector.

	However, one skilled in the art would recognize that a combiner to combine signals from the sector side (one side) and forward them to the network side after some DSP or diversity combining or other form of digital processing is common in the art, as described by Larsson. 
Larsson discloses a concentrator which communicates with the sector antennas by means of a digital communication signal having antenna-side data streams respectively assigned separately to each sector antenna (Par. 56, “Radio network controller 121 (or processor 131 thereof) may then combine the components of the different uplink data streams received through the different sectors/cells to reproduce the first and second uplink data streams, and radio network controller 121 (or processor 131 thereof) may then combine the first and second uplink data streams into a combined data stream from wireless terminal 200. Radio network controller 121 may then transmit the combined data stream to core network 70”, note that the Radio network controller is equivalent to the concentrator because it performs the functions of the claimed concentrator; it communicates with sector antennas by receiving signals from them. And combines them and uses diversity applying MIMO at LTE standards, thus, using digital communication. Also note that the sector signals are from the sectors prior to being combined, thus, having antenna-side data streams respectively assigned separately to each sector antenna), and 
wherein the concentrator combines the received antenna-side data streams from the sector antennas into a number of network-side data streams (Par. 66, “logic used to combine the information from the different cells”. Par. 56, “For multi-cell rank-2 uplink transmissions received by different sectors/cells of different base stations, each base station may transmit components of the first and second data streams to radio network controller 121”, “Radio network controller 121 (or processor 131 thereof) may then combine the components of the different uplink data streams received through the different sectors/cells to reproduce the first and second uplink data streams, and radio network controller 121 (or processor 131 thereof) may then combine the first and second uplink data streams into a combined data stream from wireless terminal 200. Radio network controller 121 may then transmit the combined data stream to core network”), differing from the number of antenna-side data streams, by using a signal processing matrix operation to transfer parts of two adjacent illumination sectors into a new illumination sector and to use them (Par. 56, “combine the first and second uplink data streams into a combined data stream from wireless terminal 200. Radio network controller 121 may then transmit the combined data stream to core network”. Note that data from the sector side is collected, processed and combined and then transmitted to the core network. The combined data to be transmitted to the core side is equivalent to the network side and the data collected from the sectors is equivalent to the sector side. Note that the multiple streams are combined into a combined data stream, thus, the first and second uplink data streams and the combined stream differ in number), 
wherein at least one of the network-side data streams leaving the concentrator includes parts of at least two antenna-side data streams from at least two adjacent sector antennas (Par. 55 and 56, “combine the first and second uplink data streams into a combined data stream from wireless terminal 200. Radio network controller 121 may then transmit the combined data stream”. Note the network side, which is the combined data streams from each sector includes the sector streams combined into a larger combined stream to be transmitted to the Core as a multiplexed steam, thus, it includes parts of at least two antenna-side data streams from at least two adjacent sector antennas), the parts of the at least two antenna-side data streams corresponding to the new illumination sector (FIG. 3B, Par. 7, “transport data blocks of a data stream may be transmitted from two different sectors/cells of the same or different base stations to a same wireless terminal in a border area between the sectors/cells . . . parallel data streams like MIMO where the spatially separated antennas are taken from different sectors/cells.”. Par. 12, “first and second multiple-input-multiple-output (MIMO) data streams from the wireless terminal through a first antenna array of a first sector during a first transmission time interval. Second information may be provided responsive to receiving the first and second MIMO data streams from the wireless terminal”. Note that parts of the two antennas stream (e.g., parts data stream from antenna of Sector B” and parts of data stream from antenna of Sector A’ in figure 3B) correspond to a new illumination sector.  One skilled in the art would recognize that the new illumination section or sector (e.g., radio propagation area) is the overlap area where the wireless terminal 200 is located (see figure 3B).  Further, this new illumination sector includes parts of Sector B” and parts of Sector A’, as the two sector overlap each other. Accordingly, one skilled in the art would recognize that this overlap area between two sectors is equivalent to the new illumination sector).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Ohwatari by incorporating the teachings of Larsson so that the sector signals are combined and/multiplexed prior to forwarding the signals from each sector to the network side, for the purpose of using communication resources more efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 14, the combination of Ohwatari/Larsson discloses the digital, distributed, wire-free communication system according to claim 12, wherein all sector antennas and the concentrator are at a common site, or at least two of the sector antennas  are at different sites, and the concentrator is either at one of the sites or in a region between the sites, or at least two of the sector antennas are at a common site and further sector antennas are at sites that are directly adjacent to each other, and the concentrator is either at one of the sites or in a region between the sites (Larsson, FIG. 1, 3B, note that the concentrator (radio network controller) and the sector antennas can be at a common site, or at least two of the sector antennas  are at different sites, based on a broad interpretation of a common site).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Ohwatari by incorporating the teachings of Larsson so that the sector antennas and the concentrator are positioned at specific positions or locations that would be most useful, which will provide efficient use of power emission when they are in proximity to each other, thus, for the purpose of using communication resources more efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 19 recites features analogous to the features of claim 12, except that claim 12 is a system claims that includes a concentrator while claim, while claim 19 is an apparatus as the concentrator. Thus, it is rejected for the same reasons as set forth above.
Claim(s) 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohwatari (US 2011/0080884 in view of Larsson (US 20140334459) and further in view of Chen (US 20170366238).
Referring to claim 13, the combination of Ohwatari/Larsson discloses a digital, distributed, wire-free communication system according to claim  12, but is silent on wherein the antenna-side data streams transmitted from the concentrator to the sector antennas are transmitted in a time-synchronized manner such that a phase-synchronousIn re: Roland GABRIEL PCT Application No.: PCT/DE2019/100352 PCT Filed: April 16, 2018Page 3 of 7super imposition in the region of the sector illumination and/or a joint MIMO operation of the sector antennas takes place.  
	In an analogous art, Chen discloses an antenna-side data streams transmitted from the concentrator to the sector antennas are transmitted in a time-synchronized manner such that a phase-synchronousIn re: Roland GABRIEL PCT Application No.: PCT/DE2019/100352 PCT Filed: April 16, 2018Page 3 of 7super imposition in the region of the sector illumination and/or a joint MIMO operation of the sector antennas takes place (Par. 28, “to realize joint MIMO transmission, all transmit nodes . . .  achieve a tight synchronization in both time and frequency and share transmit information”. Note that due to alternative claim language only of the alternative is needed to be taught by prior art. in this case, joint MIMO operation of the sector antennas).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Chen so that all portions of signals from all sectors are combined together quickly and efficiently without a lag time. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 22, Ohwatari discloses a method for the joint signal processing of data streams from a plurality of base station antennas arranged adjacent to each other (FIG. 3, 7A-7B, Abstract, Par. 8 and 10, “A coordinated cluster CL is formed by three adjacent sectors of three coordinated radio base stations 1. Further, the three adjacent sectors forming the coordinated cluster CL are constructed so that beams from sector antennas from respective radio base stations”. Also see FIG. 3, 4, 7A, 7B and Par. 13, “adjacent sectors of the plurality of radio base stations. The method includes the steps of selecting a directional pattern”. Par. 50, “the directional beams constituting the directional pattern may be formed by a plurality of sector antennas provided in each radio base station 10,” Note that figure 5A shows three sectors with base station 10 having three antenna elements, one for each sector. Thus, at least two base station antennas are arranged next to each other), 
each of the base station antennas comprising a sector antenna having different but adjacent sector illumination by means of illumination sectors, wherein data streams from at least two sector antennas arranged adjacent to each other are processed by means of a concentrator (Fig. 4A and 4B, Par. 10 and 50, “plurality of sector antennas provided in each radio base station 10” note that each of the base stations 10-1 to 10-7 are adjacent to each other. FIG 5A, 5B, 4B, Par. 10, “Further, the three adjacent sectors forming the coordinated cluster CL are constructed so that beams from sector antennas from respective radio base stations 1 face one another.” Par. 53, “in adjacent areas adjacent to the coordinated cluster CL6 (i.e. sectors S1 and S5 of the radio base station 10-1, sectors S3 and S5 of the radio base station 10-2, and sectors S1 and S3 of the radio base station 10-7 (see FIG. 4B)), directional beams of the same frequency block as that in the coordinated cluster CL6 are not transmitted”. Note that the frequency band of adjacent sectors such that they do not interfere with each other, thus, they have different but adjacent sector illumination. FIG. 3, Par. 20, 26, “radio base station in a coordinated transmission system”, “A central station of the present invention is a central station connected to a plurality of radio base stations in a coordinated transmission system in which the plurality of radio base stations simultaneously transmit signals to a radio terminal located in an area formed by adjacent sectors of the plurality of radio base stations. In this embodiment, the central station has a selection section for selecting a directional pattern”, note that the central station is equivalent to the concentrator and it communicates or receives signals from sectors shown in FIG. 3 via the respective assigned directional antenna, thus it communicates signal having antenna-side data streams respectively assigned separately to each sector antenna),  
Ohwatari is not relied on for such that antenna- side data streams from the sector antennas are combined into a number of network- side data streams,
However, one skilled in the art would recognize that a combiner to combine signals from the sector side (one side) and forward them to the network side after some DSP or diversity combining or other form of digital processing is common in the art, as described by Larsson. 
Larsson discloses such that antenna- side data streams from the sector antennas are combined into a number of network side data streams differing from the number of antenna-side data streams, by using a signal processing matrix operation to transfer parts of two adjacent illuminationIn re: Roland GABRIEL PCT Application No.: PCT/DE2019/100352 PCT Filed: April 16, 2018 Page 6 of 7 sectors into a new illumination sector and to use them (Par. 56, “Radio network controller 121 (or processor 131 thereof) may then combine the components of the different uplink data streams received through the different sectors/cells to reproduce the first and second uplink data streams, and radio network controller 121 (or processor 131 thereof) may then combine the first and second uplink data streams into a combined data stream from wireless terminal 200. Radio network controller 121 may then transmit the combined data stream to core network 70”, note that the Radio network controller is equivalent to the concentrator because it performs the functions of the claimed concentrator; it communicates with sector antennas by receiving signals from them. And combines them and uses diversity applying MIMO at LTE standards, thus, using digital communication. Also note that the sector signals are from the sectors prior to being combined, thus, having antenna-side data streams respectively assigned separately to each sector antenna), wherein at least one of the network-side data streams leaving the concentrator includes parts of at least two antenna-side data streams from at least two adjacent sector antennas, or wherein at least one of the network-side data streams leaving the concentrator includes parts of at least two antenna-side data streams from at least two adjacent sector antennas (Par. 56, 66, “logic used to combine the information from the different cells”. Par. 56, “For multi-cell rank-2 uplink transmissions received by different sectors/cells of different base stations, each base station may transmit components of the first and second data streams to radio network controller 121”, “Radio network controller 121 (or processor 131 thereof) may then combine the components of the different uplink data streams received through the different sectors/cells to reproduce the first and second uplink data streams, and radio network controller 121 (or processor 131 thereof) may then combine the first and second uplink data streams into a combined data stream from wireless terminal 200. Radio network controller 121 may then transmit the combined data stream to core network”. Par. 55 and 56, “combine the first and second uplink data streams into a combined data stream from wireless terminal 200. Radio network controller 121 may then transmit the combined data stream”. Note the network side, which is the combined data streams from each sector includes the sector streams combined into a larger combined stream to be transmitted to the Core as a multiplexed steam, thus, it includes parts of at least two antenna-side data streams from at least two adjacent sector antennas), the parts of the at least two antenna-side data streams corresponding to the new illumination sector (FIG. 3B, Par. 7, “transport data blocks of a data stream may be transmitted from two different sectors/cells of the same or different base stations to a same wireless terminal in a border area between the sectors/cells . . . parallel data streams like MIMO where the spatially separated antennas are taken from different sectors/cells.”. Par. 12, “first and second multiple-input-multiple-output (MIMO) data streams from the wireless terminal through a first antenna array of a first sector during a first transmission time interval. Second information may be provided responsive to receiving the first and second MIMO data streams from the wireless terminal”. Note that parts of the two antennas stream (e.g., parts data stream from antenna of Sector B” and parts of data stream from antenna of Sector A’ in figure 3B) correspond to a new illumination sector.  One skilled in the art would recognize that the new illumination section or sector (e.g., radio propagation area) is the overlap area where the wireless terminal 200 is located (see figure 3B).  Further, this new illumination sector includes parts of Sector B” and parts of Sector A’, as the two sector overlap each other. Accordingly, one skilled in the art would recognize that this overlap area between two sectors is equivalent to the new illumination sector).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Ohwatari by incorporating the teachings of Larsson so that the sector signals are combined and/multiplexed prior to forwarding the signals from each sector to the network side, for the purpose of using communication resources more efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The combination of Ohwatari/Larsson is silent on antenna-side data streams transmitted from the concentrator to the sector antennas are transmitted in a time-synchronized manner such that a phase-synchronous superimposition in the region of the sector illumination and/or a joint MIMO operation of the sector antennas takes place.  
	In an analogous art, Chen discloses an antenna-side data streams transmitted from the concentrator to the sector antennas are transmitted in a time-synchronized manner such that a phase-synchronousIn re: Roland GABRIEL PCT Application No.: PCT/DE2019/100352 PCT Filed: April 16, 2018Page 3 of 7super imposition in the region of the sector illumination and/or a joint MIMO operation of the sector antennas takes place (Par. 28, “to realize joint MIMO transmission, all transmit nodes . . .  achieve a tight synchronization in both time and frequency and share transmit information”. Note that due to alternative claim language only of the alternative is needed to be taught by prior art. in this case, joint MIMO operation of the sector antennas).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Chen so that all portions of signals from all sectors are combined together quickly and efficiently without a lag time. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Allowable Subject Matter

Claims 15-18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein the signal processing matrix operation in the concentrator which is applied to the antenna-side data streams from at least two sector antennas toward the concentrator, maps the antenna-side data streams to a new number of network-side data streams by means of a linear complex matrix operation through a matrix having complex coefficients, and then feeds them to a further matrix operation for phase-synchronous superimposition in the region of the sector illumination and/or MIMO processing”, as in claim 15 along with the limitations of the intermediate and base claims. Claims 16-18 depend on claim 15.
The prior art fails to disclose or suggest the limitations “wherein the signal processing matrix operation in the concentrator, which is applied to the antenna-side data streams from at least two sector antennas toward the concentrator Page 5 of 7maps the antenna-side data streams to a new number of network-side data streams by means of a linear complex matrix operation through a matrix having complex coefficients, and then feeds them to a further matrix operation for MIMO processing, or generates a larger number of network-side data streams than the antenna-side data streams  received by means of a linear complex matrix operation through a matrix having complex coefficients, by additionally combining parts of two antenna- side data streams from adjacent sector antennas to form a new data stream”, as in claim 19 along with the limitations of the intermediate and base claims. 
The prior art fails to disclose or suggest the limitations “wherein the signal processing matrix operation in the concentrator, which is applied to the antenna-side data streams from at least two sector antennas toward the concentrator Page 5 of 7maps the antenna-side data streams to a new number of network-side data streams by means of a linear complex matrix operation through a matrix having complex coefficients, and then feeds them to a further matrix operation for MIMO processing, or generates a larger number of network-side data streams than the antenna-side data streams  received by means of a linear complex matrix operation through a matrix having complex coefficients, by additionally combining parts of two antenna- side data streams from adjacent sector antennas to form a new data stream”, as in claim 20 along with the limitations of the intermediate and base claims. 
The prior art fails to disclose or suggest the limitations “wherein coefficients of the linear complex matrix operation are modified according to predetermined success criteria and then transferred to the further matrix operation for phase- synchronous superimposition in the region of the sector illumination and/or MIMO processing, or coefficients of the linear complex matrix operation are modified according to predetermined success criteria and then transferred to the further matrix operation for phase- synchronous superimposition in the region of the sector illumination and/or MIMO processing, and the coefficients of the linear complex matrix operation  are adjusted by means of an optimization algorithm as a function the predetermined success criteria after the further matrix operation 

Response to Arguments
Applicant’s arguments submitted 8/17/2022 have been fully considered but are moot in view of new grounds of rejection. Specifically, applicant’s arguments are directed to the newly added limitation to independent claims. The newly limitations have been addressed in the 103(a) rejection and additional prior art recitations have been cited in the rejection. 
Prior art cited but made or record:
Malik (US 2018/0279134) describes many claimed features of applicant claimed invention including new radio propagation zone (new illumination) formed as sector overlapped. See PAR 25-32 and FIG. 6-15.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644